DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 
Response to Amendment
Applicant has amended 1, 2, 5, 8, and 17, canceled claims 6, 7, 9, and 13, and added claims 18-21. Claims 1-3, 5, 8, 10-12, and 14-21 are pending. 
The amendments to the claims have necessitated new 103 rejections over newly cited reference Karanikas (US 9,920,251). See 103 rejections below for details.

Response to Arguments
Applicant's arguments filed 2/22/2021 with respect to the 103 rejections over primary reference Dugler have been fully considered but they are not persuasive. 
Applicant has argued that the Kaczmarek reference fails to teach, suggest, or provide motivation for a screw auger that is configured to rotate in both forward and reverse directions to agitate and transport the rubber containing waste through the thermal reaction zones in both the forward and reverse directions. Examiner respectfully disagrees.
Applicant’s argument is unpersuasive for at least the reasons detailed in the Final Rejection mailed 10/22/2020 (see pages 4-6 of said rejection). Regardless, the combination of Karanikas (US 9,920,251) and Kaczmarek set forth in the 103 rejections below suggests a screw auger that is configured 

Applicant’s other arguments with respect to the 103 rejections over primary reference Dugler have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8, 14-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karanikas (US 9,920,251) in view of in view of Kaczmarek (US 2010/0076245) and Abdulbaki et al. (“Final Design Report, Pyrolysis Feeder”), hereafter referred to as Abdulbaki.
With regard to claim 1: Karanikas teaches a process for non-oxidative thermal degradation (pyrolysis) of feedstocks, including rubber containing wastes such as tires (abstract, Column 1 Lines 1-26, Column 2 Lines 40-60), the process comprising: 
Transporting the feedstock 14, e.g. rubber containing waste such as waste tires, along a horizontal axis of a hermetically sealed cylindrical reactor (reactor tube) 22 (Figures 1 and 2, Column 2 Lines 40-60, Column 3 Lines 20-54, Column 4 Lines 10-41). Note: Although it is not explicitly taught, it is understood that the reactor 22 is a hermetically sealed reactor because the inlet and outlet thereof are sealed by airlocks 26 and 34.
The reactor 22 including:
An inlet (second airlock) 26 and an outlet (third airlock) 34 (Figures 1 and 2, Column 3 Lines 20-54, Column 4 Lines 30-41).
A plurality of reactor zones A, B, C, D, and E, each of the plurality of reactor zones including a plurality of heating elements (ceramic band heaters) 30, wherein each of the heating elements 30 may be individually controlled to maintain each of the plurality of reactor zones at different temperatures (Figure 1 and 2, Column 4 Lines 10-30, Column 5).
Karanikas does not explicitly teach the presence of a heating zone including one or more heating elements controllable to heat the heating zone to a temperature of at least 300°C. However, as discussed above, the reactor 22 of Karanikas includes a plurality of reactor zones A, B, C, D, and E, each of the plurality of reactor zones including a plurality of heating elements (ceramic band heaters) 30, wherein each of the heating elements 30 may be individually controlled to maintain each of the plurality of reactor zones at different temperatures (Figure 1 and 2, Column 4 Lines 10-30, Column 5). Karanikas further teaches that the first reactor zone A may be used to raise the feedstock to a particular temperature (Column 6 Lines 7-22). This teaching by Karanikas indicates that the first reactor zone A may be used as a heating zone. In view of the forgoing, the first reactor zone A is necessarily capable of functioning as a heating zone including a plurality of heating elements 30, said heating elements being controllable to heat 
Karanikas does not explicitly teach that heating elements 30 of the heating zone A are controllable to heat the heating zone to a temperature of at least 300 °C. However, the Table in Column 6 of Karanikas (see Column 6 Lines 55-65) indicates that the heating elements 30 are capable of heating the zones to temperatures well in excess of 300 °C, e.g. temperatures up to at least 470 °C. In view of said Table, it is clear that the heating elements 30 of heating zone A are capable of heat the heating zone A to a temperature of at least 300 °C. As discussed above, the heating elements 30 are controllable to heat their respective zones to different temperatures of one’s choosing (Figure 1 and 2, Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). In view of the forgoing, the heating elements of the heating zone A in Karanikas are necessarily controllable to heat the heating zone to a temperature of at least 300 °C (see MPEP 2114).
In the unlikely alternative, it is well understood that temperature is a result effective variable in pyrolysis operations. For example, if reactor temperature is too low, the desired pyrolysis will not be achieved. On the other hand, if reactor temperature is too high, energy will be wasted and there is a risk of damage to the reactor. Therefore, a person having ordinary skill in the art would be motivated to optimize the temperature profile with a pyrolysis reactor. This is especially the case when using a pyrolysis reactor like that of Karanikas wherein the temperature within each reactor zone can be independently set and maintained with relative ease (see Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
In the unlikely event that the heating elements 30 of the heating zone A are not controllable to heat the heating zone to a temperature of at least 300 °C, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by optimizing the operating temperature range of the heating zone A, i.e. by making the heating elements 30 of the heating zone controllable to heat the heating zone to a temperature of at least 300 °C, in order to obtain a reactor which is capable of maintaining the operating temperature therein in an optimal range to achieve pyrolysis of rubber containing waste.   

Karanikas does not explicitly teach that heating elements 30 of the cooling zones D and E are controllable to maintain the cooling zones at temperatures of no less than 400 °C. However, the Table in Column 6 of Karanikas (see Column 6 Lines 55-65) indicates that the heating elements 30 are capable of maintaining the zones at temperatures well in excess of 400 °C, e.g. temperatures up to at least 470 °C. In view of said Table, it is clear that the heating elements 30 of cooling zones D and E are capable of maintaining said zones at temperatures of no less than 400 °C. As discussed above, the heating elements 30 are controllable to heat their respective zones to different temperatures of one’s choosing (Figure 1 and 2, Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). In view of the forgoing, the heating elements of the cooling zones E and D in Karanikas are necessarily controllable to maintain the cooling zones at temperatures of no less than 400 °C (see MPEP 2114).

In the unlikely event that the heating elements 30 of the cooling zones D and E are not controllable to maintain the cooling zones at temperatures of at least 400 °C, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by optimizing the operating temperature ranges of the cooling zones D and E, i.e. by making the heating elements 30 of the cooling zones controllable to maintain the cooling zones at temperatures of at least 400 °C, in order to obtain a reactor which is capable of maintaining the operating temperature therein in an optimal range to achieve pyrolysis of rubber containing waste.   
Karanikas does not explicitly teach the presence of one or more thermal reaction zones, wherein the one or more thermal reaction zones are arranged between the heating zone and the cooling zone and are arranged between the inlet and the outlet such that the heating zone is located upstream of the one or more thermal reaction zones and the cooling zone is located downstream of the one or more thermal reaction zones, and wherein each thermal reaction zone is provided with one or more heating elements controllable to heat the thermal reaction zone to an operating temperature for mediating the non-oxidative thermal degradation of rubber in the rubber containing waste, wherein at least one of the one or more thermal reaction zones is operated at a temperature from about 445 °C to about 550 °C. However, as discussed above, the reactor 22 of Karanikas includes a plurality of reactor zones A, B, C, D, and E, each of the plurality of reactor zones including a plurality of heating elements (ceramic band heaters) 30, wherein each of the heating elements 30 may be individually controlled to maintain each of the plurality of reactor zones at different temperatures (Figure 1 and 2, Column 4 Lines 10-30, Column 5). As discussed 
Karanikas does not explicitly teach that at least one of the thermal reaction zones B and C is operated at a temperature of about 445-550 °C. However, the Table in Column 6 of Karanikas (see Column 6 Lines 55-65) indicates that the heating elements 30 are capable of maintaining the zones at temperatures in the claimed operating range of about 445-550 °C, e.g. temperatures up to at least 470 °C. In view of said Table, it is clear that the heating elements 30 of the thermal reaction zones B and C are capable of maintaining at least a first one of said zones at a temperature within the range of 445-550 °C. As discussed above, the heating elements 30 are controllable to heat their respective zones to 
It is well understood that temperature is a result effective variable in pyrolysis operations. For example, if reactor temperature is too low, the desired pyrolysis will not be achieved. On the other hand, if reactor temperature is too high, energy will be wasted and there is a risk of damage to the reactor. Therefore, a person having ordinary skill in the art would be motivated to optimize the temperature profile with a pyrolysis reactor. This is especially the case when using a pyrolysis reactor like that of Karanikas wherein the temperature within each reactor zone can be independently set and maintained with relative ease (see Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by optimizing the operating temperature ranges of the thermal reaction zones B and C, i.e. by making at least one of the thermal reaction zones B and C operate at a temperature of about 445-550 °C, in order to obtain a reactor which is capable of maintaining the operating temperature therein in an optimal range to achieve pyrolysis of rubber containing waste, and in order to obtain a pyrolysis process having a temperature profile capable of successfully pyrolysing rubber containing waste into char.   
A gas outlet (conduit) 52 for withdrawing gas or gases evolved during the non-oxidative thermal degradation (pyrolysis) of the feedstock (e.g. rubber containing waste) (Figures 1 and 2, Column 7 Lines 17-30).
The device of Karanikas further comprises a screw auger 25 located within the reactor 22, the screw auger 25 configured to rotate to transport the feedstock (e.g. rubber containing waste) through the reactor 22, through each of the thermal reaction zones, and to the outlet 34 (Figures 1, 2, and 5, Column 3 Lines 20-37). 
Karanikas does not explicitly teach that the screw auger is configured to rotate in both forward and reverse directions to agitate and transport the rubber containing waste through the thermal reaction zones in both the forward and reverse directions and to the outlet.

Regardless, Kaczmarek teaches a system for the pyrolysis of used tires (abstract), the device comprising an auger 9/25 which is configured to rotate in both forward and reverse directions to precisely control the retention time of the feedstock (e.g. rubber containing waste) while providing constant agitation to the feedstock material to assure a consistent high pyrolysis product (paragraph [0011]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas in view of Kaczmarek by configuring the screw auger to rotate in both forward and reverse directions in order to agitate and transport the rubber containing waste through the thermal reaction zones in both the forward and reverse directions and to the outlet, in order to attain a device which can precisely control the retention time of the rubber containing waste while providing constant agitation to the rubber containing waste.
Modified Karanikas does not explicitly teach that flighting on the screw auger tracks an internal cylindrical surface of the reactor in close relationship to minimize or prevent the transport of material through a clearance space between outer edges of the flighting and the internal cylindrical surface of the reactor.
Abdulbaki teaches the design of a pyrolysis feeder (Abstract). Abdulbaki teaches that decreased (smaller) clearance between the flight of a feeder screw and the trough in which its positioned correlates with an increased volumetric capacity for the screw feeder (section 2.1.2 “description of the proposed design”, Page 6 Paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas in view of Abdulbaki by tightening the clearance between the screw auger and the internal cylindrical surface of the reactor, such that the screw auger tracks the internal cylindrical surface of the reactor in close relationship, in order to obtain a system wherein the screw auger has a higher volumetric capacity. Modifying Karanikas in view of Abdulbaki as suggested above, i.e. such that the screw auger tracks the internal cylindrical surface of the reactor in close relationship necessarily 
The process of modified Karanikas further comprises: Heating the feed 14, e.g. rubber containing waste such as waste tires, in the thermal reaction zones B and C, to a temperature above the degradation temperature of the feed 14 (i.e. the rubber) for a time sufficient to produce the volatile gas or gases and the char product (Karanikas: Figures 1 and 2, Column 2 Lines 40-60, Column 3 Lines 20-54, Column 4 Lines 10-41, Column 6 Lines 7-22). 
As discussed above, the reactor of modified Karanikas has been modified in view of Kaczmarek by configuring the screw auger to rotate in both forward and reverse directions in order to agitate and transport the rubber containing waste through the thermal reaction zones in both the forward and reverse directions and to the outlet, in order to attain a device which can precisely control the retention time of the rubber containing waste while providing constant agitation to the rubber containing waste. Therefore, the method of modified Karanikas necessarily comprises a step of operating the screw auger in both the forward and reverse directions to agitate the rubber containing waste within the reactor.
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas in view of Kaczmarek by adding a step of operating the screw auger in both the forward and reverse directions to agitate the rubber containing waste within the reactor, in order to take advantage of the forward and reverse operability of the screw auger in modified Karanikas, i.e. to advantageously agitate the rubber containing waste within the reactor.
Modified Karanikas does not explicitly teach applying a negative pressure to each thermal treatment zone.
However, Karanikas includes a gas extraction system having a gas outlet (conduit) 52 for withdrawing gas or gases evolved during the non-oxidative thermal degradation (pyrolysis) of the feedstock (e.g. rubber containing waste) (Figures 1 and 2, Column 7 Lines 17-30). Karanikas teaches that the system should always be pulling gas from the reactor 22 and into tower 40 and distillation column 42 (Figures 1 and 2, Column 5 Lines 5-15). The tower 40 and column 42 are fluidly connected to the reactor 22 via the gas outlet 52 (Figures 1 and 2, Column 7 Lines 17-30). In view of the aforementioned teachings, it is clear that the method of Karanikas includes a step of applying a negative pressure on 
In the alternative, Karanikas teaches that the system should always be pulling gas from the reactor 22 and into tower 40 and distillation column 42, and that there should never be any positive pressure in the system in the vicinity of pressure relief outlet 49 (Figures 1 and 2, Column 5 Lines 5-15). By these teachings, Karanikas would suggest to one of ordinary skill in the art that the outlet 52 be configured to apply a negative pressure to the reactor 22 to pull gases therefrom and into the tower 40 and column 42 while preventing a positive pressure from developing in the vicinity of pressure relief outlet. 
In the event that the process of Karanikas did not already include such a step, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by including a step of applying and maintaining a negative pressure on each thermal reaction zone (i.e. the interior of the reactor), in order to always pull gas from the reactor and prevent the buildup of positive pressure in the vicinity of pressure relief outlet 49 as desired by Karanikas.
The process of modified Karanikas further comprises: Advancing the feed 14, e.g. the rubber containing waste, along the horizontal axis of the reactor 22 to the outlet 34 (Karanikas: Figures 1 and 2, Column 2 Lines 40-60, Column 3 Lines 20-54, Column 4 Lines 10-41, Column 6 Lines 7-22). 
Modified Karanikas does not explicitly teach a step of cooling the char product to a temperature of no less than about 400°C prior to discharging the char product from the reactor.
As discussed above, the reactor of modified Karanikas includes two cooling zones D and E, each of which comprise heating elements 30 that are controllable to maintain the cooling zones at temperatures of no less than 400 °C (Karanikas: Figures 1 and 2, Column 5, Column 6 Lines 7-22 and 55-65; See above discussion of cooling zones for further details). Said cooling zones D and E are the last zones in the reactor 22 through which the feed passes before it is discharged from the reactor as char via outlet 34 (Karanikas: Figures 1 and 2, Column 2 Lines 40-60, Column 5, Column 6 Lines 7-22). Karanikas explicitly teaches an embodiment wherein the temperature within the reactor “may be increased from zone A to zone B and from zone B to zone C, and then decreased from zone C to zone D and from zone 
Modified Karanikas remains silent to the temperature to which the char is cooled in the aforementioned cooling step being no less than about 400 °C. 
However, it is well understood that temperature is a result effective variable in pyrolysis operations. For example, if reactor temperature is too low, the desired pyrolysis will not be achieved. On the other hand, if reactor temperature is too high, energy will be wasted and there is a risk of damage to the reactor. Therefore, a person having ordinary skill in the art would be motivated to optimize the temperature profile with a pyrolysis reactor. This is especially the case when using a pyrolysis reactor like that of Karanikas wherein the temperature within each reactor zone can be independently set and maintained with relative ease (see Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas by optimizing the operating temperature ranges of the cooling zones D and E, i.e. such that the final cooling zone is operated at a temperature of no less than 400 °C, and such that the char product is cooled to a temperature of no less than about 400 °C in said final cooling zone E, in order to obtain a pyrolysis process having a temperature profile capable of successfully pyrolysing rubber containing waste into char.
With regard to claim 2: Karanikas teaches a process for non-oxidative thermal degradation (pyrolysis) of feedstocks, including rubber containing wastes such as tires (abstract, Column 1 Lines 1-26, Column 2 Lines 40-60), the process comprising: 
Feeding the feedstock 14, e.g. rubber containing waste such as waste tires, through an inlet (second airlock) 26 and into a hermetically sealed cylindrical reactor (reactor tube) 22 having thermal reaction zones, i.e. zones B and C, arranged along a horizontal axis of the reactor between the inlet 26 and an outlet (third airlock) 34 of the reactor 22 (Figures 1 and 2, Column 2 Lines 40-60, Column 3 Lines 20-54, Column 4 Lines 10-41). Note: Although it is not explicitly taught, it is understood that the reactor 22 is a hermetically sealed reactor because the inlet and outlet thereof are sealed by airlocks 26 and 34.
Wherein each thermal reaction zone B and C is provided with a plurality of heating elements (band heaters) 30 controllable to heat the thermal reaction zone (Column 4 Liens 10-30, Column 5, Column 6 Lines 7-22). 
Karanikas does not explicitly teach that reactor zones B and C are thermal reaction zones, wherein each thermal reaction zone B and C is provided with one or more heating elements controllable to heat the thermal reaction zone to an operating temperature for mediating the non-oxidative thermal degradation of rubber in the rubber containing waste. However, the reactor 22 of Karanikas includes a plurality of reactor zones A, B, C, D, and E, each of the plurality of reactor zones including a plurality of heating elements (ceramic band heaters) 30, wherein each of the heating elements 30 may be individually controlled to maintain each of the plurality of reactor zones at different temperatures (Figure 1 and 2, Column 4 Lines 10-30, Column 5). As discussed above, Karanikas also teaches that the reactor 22 for use in non-oxidative thermal degradation (pyrolysis) of feedstocks, including rubber containing wastes such as tires, into a char product (abstract, Column 1 Lines 1-26, Column 2 Lines 40-60, Column 3 Lines 20-54, Column 4 Lines 30-41). Karanikas further teaches an embodiment wherein the temperature within the reactor “may be increased from zone A to zone B and from zone B to zone C, and then decreased from zone C to zone D and from zone D to zone E,” (Column 6 Lines 7-22). In combination, the aforementioned teachings of Karanikas indicate that the second and third reactor zone B and C may be used as first and second thermal reactions zones (i.e. zones in which a pyrolysis reaction takes place). In Karanikas, zones B and C are arranged between zone A and zones D and E and between the inlet 26 
A gas outlet (conduit) 52 for withdrawing gas or gases evolved during the non-oxidative thermal degradation (pyrolysis) of the feedstock (e.g. rubber containing waste) (Figures 1 and 2, Column 7 Lines 17-30).
Preheating the rubber containing waste in a heating zone, i.e. zone A (Figures 1 and 2, Column 7 Lines 17-30).
Karanikas does not explicitly teach that zone A is a heating zones for preheating the rubber containing waste to a temperature of at least 300 °C prior transporting the rubber containing waste through the thermal reaction zones B and C. However, the reactor 22 of Karanikas includes a plurality of reactor zones A, B, C, D, and E, each of the plurality of reactor zones including a plurality of heating elements (ceramic band heaters) 30, wherein each of the heating elements 30 may be individually controlled to maintain each of the plurality of reactor zones at different temperatures (Figure 1 and 2, Column 4 Lines 10-30, Column 5). Karanikas further teaches that the first reactor zone A may be used to raise the feedstock to a particular temperature (Column 6 Lines 7-22). This teaching by Karanikas indicates that the first reactor zone A may be used as a heating zone. In view of the forgoing, it is clear that Karanikas, at least in some embodiments, necessarily comprises a step of preheating the rubber containing waste to a particular temperature prior to transporting the rubber containing waste through the thermal reaction zones B and C. 
Karanikas does not explicitly teach that the heating zone is used for preheating waste to a particular temperature of at least 300 °C. However, the Table in Column 6 of Karanikas (see Column 6 Lines 55-65) indicates that the heating elements 30 are capable of heating the zones to temperatures well 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by optimizing the operation of heating zone A, i.e. by operating the heating zone A such that it heats the rubber containing waste to a temperature of at least 300 °C, in order to obtain a method wherein the rubber containing waste is heated to within an optimal temperature range to achieve pyrolysis thereof.    
Modified Karanikas does not explicitly teach that the thermal reaction zones B and C are operated at a temperature at or above the thermal degradation of rubber, wherein a first thermal reaction zone of the one or more thermal reaction zones is operated at a temperature of about 445-550 °C. However, the Table in Column 6 of Karanikas (see Column 6 Lines 55-65) indicates that the heating elements 30 are capable of maintaining the zones at temperatures in the claimed operating range of about 445-550 °C, e.g. temperatures up to at least 470 °C. In view of said Table, it is clear that the heating elements 30 of the thermal reaction zones B and C are capable of maintaining at least a first one of said zones at a temperature within the range of 445-550 °C. As discussed above, the heating elements 30 are controllable to heat their respective zones to different temperatures of one’s choosing (Figure 1 and 2, Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by optimizing the operating temperature ranges of the thermal reaction zones B and C, i.e. by making at least one of the thermal reaction zones B and C at a temperature at or above the thermal degradation of rubber, a first thermal reaction zone of the one or more thermal reaction zones B and C is operated at a temperature of about 445-550 °C, in order to obtain a pyrolysis process having a temperature profile capable of successfully pyrolysing rubber containing waste into char.   
Modified Karanikas further comprises operating a screw auger 25 to transport the rubber containing waste 14 along the horizontal axis of the reactor 22, and through the reactor 22 at a rate to provide a residence time in the one or more thermal reaction zones sufficient to heat the rubber containing waste to a temperature above the degradation temperature of rubber, and to degrade rubber in the rubber containing waste into volatile gas, fuel oil, and char (Figures 1 and 2, Column 4 Lines 10-60, Column 5, Column 6 Lines 7-40).
Modified Karanikas does not explicitly teach that the screw auger is rotated in forward and reverse directions to agitate and transport the rubber containing waste through the thermal reaction zones in both the forward and reverse directions and to the outlet.
Regardless, Kaczmarek teaches a system for the pyrolysis of used tires (abstract), the device comprising an auger 9/25 which is configured to rotate in both forward and reverse directions to precisely control the retention time of the feedstock (e.g. rubber containing waste) while providing constant agitation to the feedstock material to assure a consistent high pyrolysis product (paragraph [0011]).

Modified Karanikas does not explicitly teach that flighting on the screw auger tracks the internal cylindrical surface of the reactor in close relationship to minimize or prevent the transport of volatile gases and/or char product through a clearance space between outer edges of the flighting and the internal cylindrical surface of the reactor.
Abdulbaki teaches the design of a pyrolysis feeder (Abstract). Abdulbaki teaches that decreased (smaller) clearance between the flight of a feeder screw and the trough in which its positioned correlates with an increased volumetric capacity for the screw feeder (section 2.1.2 “description of the proposed design”, Page 6 Paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas in view of Abdulbaki by tightening the clearance between the screw auger and the internal cylindrical surface of the reactor, such that the screw auger tracks the internal cylindrical surface of the reactor in close relationship, in order to obtain a system wherein the screw auger has a higher volumetric capacity. Modifying Karanikas in view of Abdulbaki as suggested above, i.e. such that the screw auger tracks the internal cylindrical surface of the reactor in close relationship necessarily results in minimizing or preventing the transport of volatile gases and/or char product through a clearance space between outer edges of the flighting and the internal cylindrical surface of the reactor.
Modified Karanikas does not explicitly teach applying a negative pressure to each thermal treatment zone to withdraw volatile gas or gases that are formed in that thermal reaction zone from the non-oxidative thermal degradation of the rubber.
However, Karanikas includes a gas extraction system having a gas outlet (conduit) 52 for withdrawing gas or gases evolved during the non-oxidative thermal degradation (pyrolysis) of the feedstock (e.g. rubber containing waste) (Figures 1 and 2, Column 7 Lines 17-30). Karanikas teaches that 
In the alternative, Karanikas teaches that the system should always be pulling gas from the reactor 22 and into tower 40 and distillation column 42, and that there should never be any positive pressure in the system in the vicinity of pressure relief outlet 49 (Figures 1 and 2, Column 5 Lines 5-15). By these teachings, Karanikas would suggest to one of ordinary skill in the art that the outlet 52 be configured to apply a negative pressure to the reactor 22 to pull gases therefrom and into the tower 40 and column 42 while preventing a positive pressure from developing in the vicinity of pressure relief outlet. 
In the event that the process of Karanikas did not already include such a step, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by including a step of applying and maintaining a negative pressure on each thermal reaction zone (i.e. the interior of the reactor) to withdraw volatile gas or gases that are formed in that thermal reaction zone from the non-oxidative thermal degradation of the rubber, in order to always pull gas from the reactor and prevent the buildup of positive pressure in the vicinity of pressure relief outlet 49 as desired by Karanikas.
Modified Karanikas does not explicitly teach the presence of a cooling zone including one or more heating elements controllable to maintain a temperature of no less than about 400 °C. However, as discussed above, the reactor 22 of Karanikas includes a plurality of reactor zones A, B, C, D, and E, each of the plurality of reactor zones including a plurality of heating elements (ceramic band heaters) 30, wherein each of the heating elements 30 may be individually controlled to maintain each of the plurality of reactor zones at different temperatures (Figure 1 and 2, Column 4 Lines 10-30, Column 5). Karanikas further teaches an embodiment wherein the temperature within the reactor “may be increased from zone 
Modified Karanikas does not explicitly teach that the cooling zones D and E are operated to cool the char product to a temperature of no less than 400 °C prior to discharging the char from the reactor. However, the Table in Column 6 of Karanikas (see Column 6 Lines 55-65) indicates that the heating elements 30 are capable of maintaining the zones at temperatures well in excess of 400 °C, e.g. temperatures up to at least 470 °C. In view of said Table, it is clear that the heating elements 30 of cooling zones D and E are capable of maintaining said zones at temperatures of no less than 400 °C. As discussed above, the heating elements 30 are controllable to heat their respective zones to different temperatures of one’s choosing (Figure 1 and 2, Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). In view of the forgoing, the heating elements of the cooling zones E and D in Karanikas are necessarily controllable to maintain the cooling zones at temperatures of no less than 400 °C (see MPEP 2114).
It is well understood that temperature is a result effective variable in pyrolysis operations. For example, if reactor temperature is too low, the desired pyrolysis will not be achieved. On the other hand, if reactor temperature is too high, energy will be wasted and there is a risk of damage to the reactor. Therefore, a person having ordinary skill in the art would be motivated to optimize the temperature profile with a pyrolysis reactor. This is especially the case when using a pyrolysis reactor like that of Karanikas wherein the temperature within each reactor zone can be independently set and maintained with relative ease (see Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). "[When] the general conditions of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by optimizing the operating temperature ranges of the cooling zones D and E, i.e. such that cooling zones D and E are operated to cool the char product to a temperature of no less than 400 °C prior to discharging the char from the reactor, in order to obtain a reactor which is capable of maintaining the operating temperature therein in an optimal range to achieve pyrolysis of rubber containing waste.   
The process of modified Karanikas further comprises discharging the char product through the outlet 34 (Karanikas: Figures 1 and 2, Column 4 Lines 30-41).
With regard to claim 5: As discussed in the rejection of claim 2 above, the reactor 22 includes two thermal reaction zones, i.e. zones B and C, the thermal reaction zones including a first thermal reaction zone (i.e. zone B) having a plurality of first heating elements 30 controllable to heat the first thermal reaction zone to a first operating temperature of about 445-550 °C (Karanikas: Figure 1 and 2, Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). See rejection of claim 2 above for further details.
As discussed in the rejection of claim 2 above Karanikas a second thermal reaction zone (i.e. zone C) having a plurality of second heating elements 30 controllable to heat the second thermal reaction zone to a second operating temperature. As discussed in the rejection of claim 2 above, Karanikas teaches an embodiment wherein the temperature within the reactor “may be increased from zone A to zone B and from zone B to zone C, and then decreased from zone C to zone D and from zone D to zone E,” (Column 6 Lines 7-22). Therefore, it is understood that the plurality of second heating elements 30 can be controllable to heat the second thermal reaction zone to a second operating temperature that is different from the first.
As discussed above, as discussed in the rejection of claim 2 above, Karanikas teaches an embodiment wherein the temperature within the reactor “may be increased from zone A to zone B and from zone B to zone C, and then decreased from zone C to zone D and from zone D to zone E,” (Column 6 Lines 7-22). Furthermore, as discussed above, the process of modified Karanikas includes steps of operating the first thermal reaction zone B at the operating temperature (i.e. a temperature from about 445-550 °C) to carry out the pyrolysis of rubber (see rejection of claim 2 above for details. Therefore, it is 
With regard to claim 8: Modified Karanikas does not explicitly teach that the rubber containing waste in the thermal reaction zones B and C is heated to a temperature of about 450-500 °C. However, the Table in Column 6 of Karanikas (see Column 6 Lines 55-65) indicates that the heating elements 30 are capable of maintaining the zones at temperatures in the claimed operating range of about 450-500 °C, e.g. temperatures up to at least 470 °C. In view of said Table, it is clear that the heating elements 30 of the thermal reaction zones B and C are capable of maintaining at least a first one of said zones at a temperature within the range of 450-500 °C. Thus it is clear that the thermal reaction zones B and C are capable of heating the rubber containing waste to a temperature of 450-500 °C. As discussed above, the heating elements 30 are controllable to heat their respective zones to different temperatures of one’s choosing (Figure 1 and 2, Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). 
It is well understood that temperature is a result effective variable in pyrolysis operations. For example, if reactor temperature is too low, the desired pyrolysis will not be achieved. On the other hand, if reactor temperature is too high, energy will be wasted and there is a risk of damage to the reactor. Therefore, a person having ordinary skill in the art would be motivated to optimize the temperature profile with a pyrolysis reactor. This is especially the case when using a pyrolysis reactor like that of Karanikas wherein the temperature within each reactor zone can be independently set and maintained with relative ease (see Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). "[When] the general conditions of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by optimizing the operating temperature ranges of the thermal reaction zones B and C, i.e. such that the rubber containing waste in the thermal reaction zones B and C is heated to a temperature of about 450-500 °C, in order to obtain a pyrolysis process having a temperature profile capable of successfully pyrolysing rubber containing waste into char.   
With regard to claim 14: Modified Karanikas includes a step of feeding the rubber containing waste through the inlet 26 via an inlet airlock chamber (drop reservoir) 23, i.e. the space between first airlock 24 and second airlock 26, located upstream of the inlet (Karanikas: Figures 1, 2, and 7, Column 3 Lines 38-54, Column 4 Lines 30-41).
With regard to claim 15: Modified Karanikas includes a step of discharging the char from the outlet 34 and into an outlet airlock chamber (cooling tube) 54, i.e. the space between third airlock 34 and fourth airlock 36 (Karanikas: Figures 1, 2, and 7, Column 3 Lines 38-54, Column 4 Lines 30-41).
With regard to claim 16: Modified Karanikas does not explicitly teach transporting the waste along an axial reactor length that is less than about 40 feet. In other words, Dugler does not explicitly teach that the reactor has an axial length of less than about 40 feet.
However, it is established that mere changes in the scale of a device do not patentably distinguish a claimed device from the prior art (MPEP 2144.04(IV)(A)). A person having ordinary skill in the art would expect that the device of Karanikas would remain functional if scaled down or up, i.e. such that it has an axial length of about 40 feet. Furthermore, it has been established that portability of a claimed device does not patentably distinguish a claimed device over a prior art device (MPEP 2144.04(V)(A)). 
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to further modify Karanikas by sizing the reactor such that it had an axial length of less than 40 feet in order to obtain a predictably functional reactor.
With regard to claim 17: Karanikas teaches a hermetically sealed flow-through reactor (reactor tube) 22 for non-oxidative thermal degradation (pyrolysis) of feedstocks, including rubber containing 
The reactor 22 including:
An inlet (second airlock) 26 and an outlet (third airlock) 34 (Figures 1 and 2, Column 3 Lines 20-54, Column 4 Lines 30-41).
A plurality of reactor zones A, B, C, D, and E, each of the plurality of reactor zones including a plurality of heating elements (ceramic band heaters) 30, wherein each of the heating elements 30 may be individually controlled to maintain each of the plurality of reactor zones at different temperatures (Figure 1 and 2, Column 4 Lines 10-30, Column 5).
Karanikas does not explicitly teach the presence of a heating zone wherein the heating zone operates to preheat the rubber to a temperature of at least 300°C prior to transporting rubber containing waste trough one or more thermal reaction zones. However, as discussed above, the reactor 22 of Karanikas includes a plurality of reactor zones A, B, C, D, and E, each of the plurality of reactor zones including a plurality of heating elements (ceramic band heaters) 30, wherein each of the heating elements 30 may be individually controlled to maintain each of the plurality of reactor zones at different temperatures (Figure 1 and 2, Column 4 Lines 10-30, Column 5). Karanikas further teaches that the first reactor zone A may be used to raise the feedstock to a particular temperature (Column 6 Lines 7-22). This teaching by Karanikas indicates that the first reactor zone A may be used as a heating zone. In view of the forgoing, the first reactor zone A is necessarily capable of functioning as a heating zone including a plurality of heating elements 30, said heating elements being controllable to heat the heating zone A to a particular temperature. Therefore, the first reactor zone A satisfies the requirement for a heating zone (see MPEP 2114). 
In Karanikas, the heating zone A is configured to receive the rubber containing waste (e.g. waste tires) from the inlet 26 and heat the waste (Figures 1 and 2, Column 4 Lines 10-30, Column 6 Lines 7-22). The heating of the waste in heating zone A constitutes preheating thereof, as zone A is the first zone in 
Karanikas does not explicitly teach that the heating zone A heats rubber containing waste to a temperature of at least 300 °C. However, the Table in Column 6 of Karanikas (see Column 6 Lines 55-65) indicates that the heating elements 30 are capable of heating the zones to temperatures well in excess of 300 °C, e.g. temperatures up to at least 470 °C. In view of said Table, it is clear that the heating elements 30 of heating zone A are capable of heat the heating zone A to a temperature of at least 300 °C. As discussed above, the heating elements 30 are controllable to heat their respective zones to different temperatures of one’s choosing (Figure 1 and 2, Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). In view of the forgoing, the heating zone A is necessarily capable of operating to preheat rubber containing waste to a temperature of at least 300 °C (see MPEP 2114).
In the unlikely alternative, it is well understood that temperature is a result effective variable in pyrolysis operations. For example, if reactor temperature is too low, the desired pyrolysis will not be achieved. On the other hand, if reactor temperature is too high, energy will be wasted and there is a risk of damage to the reactor. Therefore, a person having ordinary skill in the art would be motivated to optimize the temperature profile with a pyrolysis reactor. This is especially the case when using a pyrolysis reactor like that of Karanikas wherein the temperature within each reactor zone can be independently set and maintained with relative ease (see Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
In the unlikely event that the heating zone A cannot operate to heat rubber containing waste to a temperature of at least 300 °C, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by optimizing the operating temperature range of the heating 
A gas outlet connected to an extraction pipe (conduit) 52 for withdrawing gas or gases evolved during the non-oxidative thermal degradation (pyrolysis) of the feedstock (e.g. rubber containing waste) (Figures 1 and 2, Column 7 Lines 17-30).
A screw auger 25 located within the reactor 22, the screw auger 25 configured to rotate to transport the feedstock (e.g. rubber containing waste) through the reactor 22, through each of the thermal reaction zones, and to the outlet 34 (Figures 1, 2, and 5, Column 3 Lines 20-37). 
Karanikas does not explicitly teach that the screw auger is configured to rotate in both forward and reverse directions to agitate and transport the rubber containing waste through the thermal reaction zones in both the forward and reverse directions and to the outlet.
However, the screw auger 25 of Karanikas is presumably capable of being operated in both forward and reverse directions such that it can rotate the screw auger in both forward and reverse directions to agitate and transport the rubber containing waste through the thermal reaction zones in both the forward and reverse directions and to the outlet.
Regardless, Kaczmarek teaches a system for the pyrolysis of used tires (abstract), the device comprising an auger 9/25 which is configured to rotate in both forward and reverse directions to precisely control the retention time of the feedstock (e.g. rubber containing waste) while providing constant agitation to the feedstock material to assure a consistent high pyrolysis product (paragraph [0011]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas in view of Kaczmarek by configuring the screw auger to rotate in both forward and reverse directions in order to agitate and transport the rubber containing waste through the thermal reaction zones in both the forward and reverse directions and to the outlet, in order to attain a device which can precisely control the retention time of the rubber containing waste while providing constant agitation to the rubber containing waste.
Modified Karanikas does not explicitly teach that flighting on the screw auger tracks the internal cylindrical surface of the reactor in close relationship to minimize or prevent the transport of material 
Abdulbaki teaches the design of a pyrolysis feeder (Abstract). Abdulbaki teaches that decreased (smaller) clearance between the flight of a feeder screw and the trough in which its positioned correlates with an increased volumetric capacity for the screw feeder (section 2.1.2 “description of the proposed design”, Page 6 Paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas in view of Abdulbaki by tightening the clearance between the screw auger and the internal cylindrical surface of the reactor, such that the screw auger tracks the internal cylindrical surface of the reactor in close relationship, in order to obtain a system wherein the screw auger has a higher volumetric capacity. Modifying Karanikas in view of Abdulbaki as suggested above, i.e. such that the screw auger tracks the internal cylindrical surface of the reactor in close relationship necessarily results in minimizing or preventing the transport of material through a clearance space between outer edges of the flighting and the internal cylindrical surface of the reactor.
With regard to claim 18: Modified Karanikas does not explicitly teach that the clearance space between the outer edges of the flighting and the internal cylindrical surface of the reactor is 7 mm or less.
However, as discussed in the rejection of claim 1 above, Abdulbaki teaches that decreased (smaller) clearance between the flight of a feeder screw and the trough in which its positioned correlates with an increased volumetric capacity for the screw feeder (section 2.1.2 “description of the proposed design”, Page 6 Paragraph 1). On the other hand, a person having ordinary skill in the art would recognize that said clearance space should not be too small, i.e. in order to prevent the flighting of the screw auger from scrapping or jamming against the inner surface of the reactor. Thus, a person having ordinary skill in the art would recognize the clearance space between the outer edges of the flighting and the internal cylindrical surface of the reactor as a result effective variable. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art to further modify Karanikas in view of Abdulbaki by optimizing the clearance space between the outer edges of the flighting and the internal 
With regard to claim 19: Modified Karanikas does not explicitly teach that the rubber containing waste in the thermal reaction zones B and C is heated to a temperature of about 460-500 °C. However, the Table in Column 6 of Karanikas (see Column 6 Lines 55-65) indicates that the heating elements 30 are capable of maintaining the zones at temperatures in the claimed operating range of about 460-500 °C, e.g. temperatures up to at least 470 °C. In view of said Table, it is clear that the heating elements 30 of the thermal reaction zones B and C are capable of maintaining at least a first one of said zones at a temperature within the range of 460-500 °C. Thus it is clear that the thermal reaction zones B and C are capable of heating the rubber containing waste to a temperature of 460-500 °C. As discussed above, the heating elements 30 are controllable to heat their respective zones to different temperatures of one’s choosing (Figure 1 and 2, Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). 
It is well understood that temperature is a result effective variable in pyrolysis operations. For example, if reactor temperature is too low, the desired pyrolysis will not be achieved. On the other hand, if reactor temperature is too high, energy will be wasted and there is a risk of damage to the reactor. Therefore, a person having ordinary skill in the art would be motivated to optimize the temperature profile with a pyrolysis reactor. This is especially the case when using a pyrolysis reactor like that of Karanikas wherein the temperature within each reactor zone can be independently set and maintained with relative ease (see Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas by optimizing the operating temperature ranges of the thermal reaction zones B and C, i.e. such that the rubber containing waste in the thermal reaction zones B and C is heated to a temperature of about 460-500 °C, in order to obtain a pyrolysis process having a temperature profile capable of successfully pyrolysing rubber containing waste into char.
With regard to claim 21: Modified Karanikas is silent to the residence time of the rubber containing waste in the reactor being less than two hours.
However, as discussed above, Karanikas teaches that the rotation of the auger 25 may be used to control the residence time of the waste in the reactor 22 (Column 6 Lines 20-40). It is well understood that residence time is a result effective variable in pyrolysis operations. If the residence time is too low, desired pyrolysis will not be achieved. On the other hand, if residence time is too high, energy and time will be wasted, and pyrolysis in excess of that desired may be achieved. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas by optimizing the residence time, i.e. such that the residence time of the rubber containing waste in the reactor is less than two hours, in order to obtain a process with successfully pyrolyzes rubber by a desired amount.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karanikas in view of Kaczmarek and Abdulbaki as applied to claim 2 above, and in further view of Beaver et al. (US 2018/0023005), hereafter referred to as Beaver.
With regard to claim 3: Modified Karanikas is silent to the volatile gas including limonene.
Beaver teaches a method and apparatus for the vacuum pyrolysis of rubber containing waste (scrap tires) in order to recover valuable terpenes such as limonene from said rubber containing waste (abstract). Beaver teaches that limonene is valuable and has a high market price (abstract, paragraphs [0003] and [0006]). Beaver teaches that limonene can be obtain in pyrolytic oil (i.e. gaseous/vapor products) of pyrolysis when pyrolysing rubber containing wastes, such as scrap tires (paragraph [0006]). In view of Beaver’s teachings, a person having ordinary skill in the art would understand that it is not only possible, but also desirable to recover limonene as a vapor product by pyrolysing rubber containing waste.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas in view of Beaver by configuring the process of Karanikas to produce and .

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karanikas in view of Kaczmarek and Abdulbaki as applied to claim 2 above, and in further view of Beaver et al. (US 2018/0023005), hereafter referred to as Beaver.
With regard to claims 10-12: Modified Karanikas is silent to the first volatile gas containing sulfur. Modified Karanikas is silent to the second volatile gas being substantially free of sulfur. Modified Karanikas is silent to the second volatile gas including limonene.
Beaver teaches a method and apparatus for the vacuum pyrolysis of rubber containing waste (scrap tires) in order to recover valuable terpenes such as limonene from said rubber containing waste (abstract). Beaver teaches that limonene is valuable and has a high market price (abstract, paragraphs [0003] and [0006]). Beaver teaches that limonene can be obtain in pyrolytic oil (i.e. gaseous/vapor products) of pyrolysis when pyrolysing rubber containing wastes, such as scrap tires (paragraph [0006]). In view of Beaver’s teachings, a person having ordinary skill in the art would understand that it is not only possible, but also desirable to recover limonene as a vapor product by pyrolysing rubber containing waste.
Beaver also teaches that sulfur content can cause complications in the recovery of terpenes such as limonene from pyrolysis (paragraph [0004]). Thus, a person having ordinary skill in the art would recognize that it is desirable to recover limonene from the rubber containing waste in the absence of sulfur.
However, a person having ordinary skill in the art would recognize that pyrolysis of rubber containing waste, such as scrap tires and the like, will necessarily evolve product gases containing sulfur, as sulfur is present in significant amounts in vulcanized rubber. Therefore, a person having ordinary skill in the art would recognize that it would be desirable to drive off and recover a sulfur containing product gas to remove the majority of sulfur from the rubber containing waste, prior to driving off and recovering the limonene containing product gas, in order to avoid complications associated with sulfur content in recovering said limonene.
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karanikas in view of Kaczmarek and Abdulbaki as applied to claim 2 above, and in further view of evidence from Tire Rack (“Construction Materials”, https://www.tirerack.com/tires/tiretech/techpage.jsp?techid=9).
With regard to claim 20: Modified Karanikas does not explicitly teach that the rubber containing waste is a shredded tire waste containing at least rubber, steel, and nylon.
However, as discussed above, the rubber containing waste can be waste tires (Karanikas: Column 2 Lines 40-60). It is notoriously well understood that tires contain rubber. It is also notoriously well understood that a well-constructed tire will contain steel, i.e. for reinforcement and support (see Tire Rack for evidence). It is also notoriously well understood that most tires will contain a nylon component (see Tire Rack for evidence). Therefore, it should be understood that the waste tires of modified Karanikas will necessarily comprise rubber, steel, and nylon. 
In the extraordinarily unlikely alternative, tires containing such materials are very common and notoriously well known in the art (see Tire Rack for evidence).
If the waste tires of modified Karanikas did not already contain such materials, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas in view of Tire Rack by supplying waste tires comprising rubber, steel, and nylon as the feedstock in modified Karanikas, in order to predictably carry out a process wherein tires are pyrolysed.
Modified Karanikas does not explicitly teach that the tires are shredded. However, a person having ordinary skill in the art would understand that this must be the case, as an unshreaded tire would be incapable of being advanced through the reactor 22 by the screw auger.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karanikas (US 2014/0262728) is the PG Pub corresponding to the Karanikas patent relied upon in the 103 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772